CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

AMENDED AND RESTATED

DIGITAL SYSTEM SUPPLY AGREEMENT

THIS AMENDED AND RESTATED DIGITAL SYSTEM SUPPLY AGREEMENT is made and entered
into as of September 30, 2005 (the “Effective Date”) by and between CHRISTIE
DIGITAL SYSTEMS USA, INC., a California corporation (“Christie”), and
CHRISTIE/AIX, INC., a Delaware corporation (“Christie/AIX”).

RECITALS

A.           Christie and Christie/AIX are parties to a Digital Cinema Framework
Agreement dated as of June 21, 2005 (the “Framework Agreement”) among Christie,
Christie/AIX, Access Integrated Technology, Inc., a Delaware corporation
(“AIX”), and Access Digital Media, Inc., a Delaware corporation (“ADM”).

B.           Christie and ADM have entered into an OEM License Agreement (the
“OEM License Agreement”), pursuant to which Christie is licensed to install
Theatre Command Center software to Central Servers (as defined below).

C.           On the terms and conditions of this Agreement, Christie/AIX will
purchase Digital Systems from Christie, and Christie will sell Digital Systems
to Christie/AIX.

D.           Christie and Christie/AIX previously entered into a Digital System
Supply Agreement dated _________, 2005 (the “Prior Agreement”). The parties
desire to amend and restate the Prior Agreement to read in its entirety as set
forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein, and for other valuable consideration received, the receipt and adequacy
of which are hereby acknowledged, the parties agree that the Prior Agreement is
hereby amended and restated to read in its entirety as set forth herein:

1.            Definitions. Capitalized terms defined in the Framework Agreement
and used in this Agreement without definition are used in this Agreement as
defined in the Framework Agreement. As used in this Agreement, the following
terms have the following definitions:

“Digital Cinema Projection System” means a digital cinema projection system
consisting of a DLP Cinema™ 2k projector, capable of both 2-D and 3-D display, a
digital cinema server, a CCM (Christie connectivity module) and such other
system components and software as are required to meet the requirements of the
Distributor Agreements and the Exhibitor License Agreements.

“Central Server” means, collectively, a central library server, with AIX’s
Theatre Command Center software (including MySQL database software) installed,
connecting all Digital Cinema Projection Systems within a theatre complex,
together with a storage array, computer rack, uninterrupted power source (UPS),
main switch and patch panel.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

“Digital System” means a system consisting of one or more Digital Cinema
Projection Systems and one Central Server.

 

2.

Supply and Deployment of Digital Systems.

2.1          Supply. On the terms and subject to the conditions of this
Agreement, Christie will sell Digital Systems to Christie/AIX, and Christie/AIX
will purchase Digital Systems from Christie.

2.2          Deployment. The parties have entered into this Agreement in
furtherance of the program contemplated by the Framework Agreement. Accordingly,
Christie/AIX will only deploy Digital Systems purchased by Christie/AIX from
Christie under this Agreement to Exhibitors which have (a) executed an Exhibitor
License Agreement with Christie/AIX, and (b) executed a Digital Cinema Service
Contract with Christie. Christie will install the Digital Systems at Exhibitor
locations in accordance with the Digital Cinema Service Contract between
Christie and such Exhibitor. Provided that Christie/AIX submits firm purchase
orders with lead times of at least four (4) months together with the applicable
deposit, Christie will supply to Christie/AIX a minimum of 250 Digital Cinema
Projection Systems per quarter, and a total of at least 2350 Digital Cinema
Projection Systems, during the period January 1, 2006 through September 30,
2007.

3.            Term. Unless sooner terminated in accordance with its terms, this
Agreement will commence as of the Effective Date and will continue until
December 31, 2007.

4.            Quantity. Subject to the condition set forth in Section 6.3, as
applicable, Christie will supply to Christie/AIX, and Christie/AIX will purchase
from Christie, at least 2500 Digital Cinema Projection Systems (with associated
Central Servers) under this Agreement. Christie/AIX may purchase an additional
1500 Digital Cinema Projection Systems (with associated Central Servers) from
Christie under this Agreement (the “Additional Systems”), and shall purchase the
Additional Systems from Christie under this Agreement to satisfy any
requirements Christie/AIX may have for Digital Cinema Projection Systems (with
associated Central Servers) in excess of 2500 Digital Cinema Projection Systems
(with associated Central Servers). Unless otherwise agreed in writing between
the parties, the maximum number of Digital Cinema Projection Systems (with
associated Central Servers) to be supplied by Christie to Christie/AIX under
this Agreement shall be 4000 Digital Cinema Projection Systems (with associated
Central Servers).

5.            DCI Compliance. In the event Digital Systems sold by Christie to
Christie/AIX under this Agreement are not fully compliant at the time of such
sale with the Digital Cinema System Specification v1.0 dated July 20, 2005 (the
“DCI Spec”) issued by Digital Cinema Initiatives, LLC, Christie will upgrade
such Digital Systems to be fully compliant with the DCI Spec within four (4)
months after the technology required for such compliance becomes commercially
available.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

 

6.

Purchase Obligations.

6.1          Initial 100 Digital Cinema Projection Systems. Christie/AIX has
placed a firm purchase order with Christie for the initial 100 Digital Cinema
Projection Systems to be supplied under this Agreement.

6.2          Next 100 Digital Cinema Projections Systems. By no later than
October 10, 2005, Christie/AIX will place a firm purchase order for the next 100
Digital Cinema Projection Systems and for Central Servers required for the
deployment of the initial 150 Digital Cinema Projection Systems (which quantity
of Central Servers will be finally determined upon identification of the
installation sites for the initial 150 Digital Cinema Projection Systems);
provided, however, that only 50 Digital Cinema Projection Systems of the second
100 Digital Cinema Projection Systems, together with the Central Servers
required for the deployment of the initial 150 Digital Cinema Projection
Systems, shall be released during 2005.

6.3          Next 2300 Digital Cinema Projection Systems. Christie/AIX’s
obligation to place purchase orders for and purchase the next 2300 Digital
Cinema Projection Systems, and Central Servers associated therewith, are subject
to the continuing availability to Christie/AIX of equity and/or debt financing
on terms reasonably acceptable to Christie/AIX. For clarity, such 2300 Digital
Cinema Projection Systems, and Central servers associated therewith, may be
ordered and purchased in various lots under multiple purchase orders.

7.            Applicable Terms and Conditions. All sales of Digital Systems by
Christie to Christie/AIX shall be subject to the terms and conditions of this
Agreement, and any different, conflicting, inconsistent or additional terms or
conditions set forth in any pre-printed purchase orders, sales confirmations or
other similar documentation hereafter provided by either party to the other,
shall not be effective unless in each instance expressly agreed to in writing by
both parties.

8.            Orders, Lead Times, Deposit and Delivery. All orders for Digital
Systems shall be submitted by Christie/AIX to Christie in writing. Each order
for Digital Systems shall specify projected delivery dates, and final delivery
dates shall be as mutually determined by the parties. All such orders shall be
in form and substance satisfactory to Christie prior to acceptance by Christie.
Christie/AIX acknowledges that lead times for filling orders will generally be
four (4) months from the date of receipt of the order. Each order for Digital
Systems shall be accompanied by a deposit as follows:

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

 

Order

Deposit

First 100 Digital Cinema Projection Systems

50% of the purchase price

Next 100 Digital Cinema Projection Systems

50% of the purchase price of the first
50 at the time of order, 50% of the
purchase price of the remaining 50
upon release authorization

Next 300 Digital Cinema Projection Systems

40% of the purchase price

All other Digital Cinema Projections Systems

30% of the purchase price

 

The deposit will be non-interest bearing, and Christie may commingle the deposit
with its general funds. All Digital Systems will be shipped by Christie directly
to the installation site.

9.            Pricing. Prices for Digital Systems are as set forth in Exhibit A.
Prices are FOB factory. Prices do not include any freight and insurance charges,
or sales taxes, use taxes, value added taxes, excise taxes or other similar
taxes, all of which are for the account of Christie/AIX. Christie will pay all
import duties on importation of Digital Systems, or components thereof, into the
United States. Notwithstanding the foregoing, in the event Christie/AIX, with
the consent or approval of Christie, enters into any Exhibitor License Agreement
which requires Christie/AIX to bear any or all of the freight and/or insurance
charges relating to the delivery of Digital Systems to the installation site,
Christie and Christie/AIX will negotiate an equitable apportionment of such
charges between the parties.

10.          Title and Risk of Loss. Title to, and all risk of loss of or damage
to, Digital Systems shall pass from Christie to Christie/AIX upon delivery to
the carrier for shipment from the factory, except that, in the event
Christie/AIX, with the consent or approval of Christie, enters into any
Exhibitor License Agreement which specifies that the risk of loss passes from
Christie/AIX to the Exhibitor upon delivery to the installation site, then the
risk of loss shall pass from Christie to Christie/AIX upon delivery to the
installation site. Christie represents and warrants to Christie/AIX that all
Products sold and delivered by Christie under this Agreement will be sold and
delivered free and clear of all liens, security interests and encumbrances.

11.          Invoicing and Payment. Upon shipment of Digital Systems to
Christie/AIX, Christie will apply the deposit for such Digital Systems against
the purchase price thereof, and will issue a written invoice for such Digital
Systems showing application of the deposit. Payment terms for the balance of the
purchase price of Digital Systems are net thirty (30) days from the date of
invoice.

 

12.

Warranty, Service and Parts.

12.1       Warranty. Each Digital System sold by Christie to Christie/AIX under
this Agreement will be sold under the end user limited warranty (“End User
Limited Warranty”) set forth in the attached Exhibit B.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

12.2       Service. Christie will perform its service obligations under each
Digital Cinema Service Contract in a competent and professional manner.

12.3       Parts. Christie will supply replacement parts and spare parts
(including lamps) for Digital Systems to Exhibitors in accordance with the
Digital Cinema Service Contract between Christie and each such Exhibitor.

13.          DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN ANY END USER LIMITED
WARRANTY OR AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, CHRISTIE MAKES
NO OTHER WARRANTIES, WRITTEN, ORAL OR STATUTORY, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE, ALL OF WHICH OTHER WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.

14.          LIMITATION OF LIABILITY. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY SHALL HAVE ANY LIABILITY FOR ANY CONSEQUENTIAL,
INCIDENTAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, WHETHER OR NOT SUCH PARTY
HAS BEEN ADVISED THAT ANY SUCH DAMAGES MAY OCCUR.

15.          Infringement. Christie represents and warrants to Christie/AIX and
to each Exhibitor to which Digital Systems are deployed by Christie/AIX under an
Exhibitor License Agreement that such Digital Systems will not infringe on any
United States or Canadian patent, trademark or copyright of any third party.
Christie will defend, indemnify and hold Christie/AIX and each such Exhibitor
harmless from and against any and all claims, damages, losses or liabilities
attributable to any breach by Christie of the foregoing representation and
warranty, provided that (a) Christie/AIX gives Christie prompt written notice of
any third party claim which is or may be covered under this indemnity, and (b)
Christie has full power and authority to defend or settle any such third party
claim. Christie/AIX may, by counsel of its own choosing and at its sole cost and
expense, participate in any legal proceeding or settlement relating to any third
party claim as to which a claim is made by Christie/AIX under this indemnity. In
the event of any infringement of any Products sold under this Agreement on any
United States or Canadian patent, trademark or copyright of any third party,
Christie will, at its sole option and expense, modify the infringing item to
make it non-infringing or replace the infringing item with a non-infringing item
with equal or better functionality. Christie will have no liability under this
Section 15 for any infringement resulting from any alteration made to Digital
Systems other than with Christie’s consent or by authorized Christie service
personnel, or arising solely as a result of the combination of Digital Systems
with other equipment or systems.

16.          Intellectual Property. Christie/AIX hereby disclaims any right,
title or interest in any inventions, improvements or technology, whether or not
patentable, or other intellectual property which may be developed by Christie in
the course of Christie’s performance of its obligations under this Agreement.
Except as otherwise expressly provided in this Agreement or

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

any other agreement between Christie and Christie/AIX, Christie/AIX shall not
acquire any right, title or interest in, to or under any property of Christie.

 

17.

Software Distribution Licenses.

17.1       Christie hereby grants to Christie/AIX the right and license to
distribute Christie software, as installed by Christie on equipment included in
Digital Systems, to Exhibitors to which Digital Systems are licensed by
Christie/AIX.

17.2       Christie hereby grants to Christie/AIX the right and license to
distribute Theater Command Center software, as licensed by Christie from ADM and
installed by Christie on equipment included in Digital Systems, to Exhibitors to
which Digital Systems are licensed by Christie/AIX, subject to payment of the
license fee specified in Exhibit A.

18.          Confidentiality. As used in this Section 18, “Confidential
Information” means all non-public technical, financial or business information,
including without limitation technology, inventions, methods, processes,
designs, ideas and computer software, disclosed by either party (“Disclosing
Party”) to the other party (“Receiving Party”) under or in connection with this
Agreement, in whatever form disclosed, whether by written material, oral
disclosure, visual demonstration or observation or in the form of samples or
prototypes. During the term of this Agreement and after the expiration or any
termination of this Agreement, each party agrees to hold the other party’s
Confidential Information in strict confidence and not to disclose it to any
third party without the prior written consent of the Disclosing Party. Each
party agrees to use Confidential Information of the other party only for the
purposes contemplated by this Agreement and for no other purpose. The Receiving
Party shall use the same degree of care, but no less than a reasonable degree of
care, as it uses with respect to its own Confidential Information to prevent
unauthorized disclosure to third parties. The restrictions of this Section 16
shall not apply to information that is (a) known to the Receiving Party at the
time of receipt, (b) independently developed by the Receiving Party without any
use of the Disclosing Party’s Confidential Information, (c) lawfully obtained by
the Receiving Party from a third party not bound by any obligation of
confidentiality to the Disclosing Party, (d) in the public domain when received
or thereafter enters the public domain through no fault of the Receiving Party;
(e) provided by the Disclosing Party to third parties without restriction; (f)
disclosed by the Receiving Party pursuant to statute, regulation, or the order
of a court of competent jurisdiction, provided that the Receiving Party promptly
notifies the Disclosing Party in order to permit the Disclosing Party to seek a
protective order or other appropriate relief; or (g) disclosed by the Receiving
Party to its directors, officers, employees, accountants, attorneys and
representatives, lenders, potential investors, potential acquirors, or potential
merger partner, on a need-to-know basis, after the same have been informed of
the confidential nature of such information and have agreed not to disclose such
information.

19.          Export Controls. Each party shall comply with all applicable export
control laws and regulations in effect from time to time.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

20.          Force Majeure. If the performance of this Agreement or of any
obligation hereunder by either party is prevented, restricted or interfered with
by reason of war or other violence, terrorism, fire, flood, earthquake, typhoon
or other casualty or accident, strikes or labor disputes, governmental action,
or any other act or condition whatsoever beyond the reasonable control of such
party, such party shall be excused from performance for so long as such cause
continues.

 

21.

Termination.

21.1       Termination for Breach. Either party may terminate this Agreement by
written notice to the other party in the event the other party materially
breaches any of its obligations hereunder and fails to cure such breach within
sixty (60) days after the non-breaching party gives written notice of such
breach to the breaching party; provided, however, that to the extent such breach
is susceptible of cure and the breaching party has commenced a cure within such
period, such period shall continue for as long as the breaching party diligently
pursues a cure.

 

21.2

Termination on Certain Events.

(a)          either party may terminate this Agreement by written notice to the
other in the event of any termination of the Framework Agreement;

(b)          Christie may terminate this Agreement by written notice to
Christie/AIX in the event Christie AIX does not timely place the purchase order
required under Section 6.2;

(c)          Either party may terminate this Agreement with or without notice to
the other party in the event the other party dissolves or ceases to transact
business, or in the event a bankruptcy proceeding is commenced by or against the
other party, a receiver is appointed for all or substantially all of the assets
of the other party, or the other party admits in writing its inability to pay
its debts a they fall due.

21.3.      Survival and Effect of Termination. Sections 5, 12, 13, 14, 15, 16
and 18 and any accrued payment obligations shall survive any expiration or
termination of this Agreement. Any purchase orders which are unfilled in whole
or in part at the time of expiration or termination of this Agreement and which
were accepted by Christie prior to such expiration or termination will survive
such expiration or termination, and will continue to be governed by the terms of
this Agreement.

22.          No Assignment. Neither party’s rights, duties and responsibilities
under this Agreement may be assigned, delegated or otherwise transferred in any
manner without the prior express written consent of the other party; provided,
however, that Christie/AIX may assign this Agreement, in whole or in part, to
any affiliate of Christie/AIX or in connection with a financing or special
purpose entity or a sale of all or substantially all of the business of AIX or
Christie/AIX..

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

23.          Notices. All notices and communications required or permitted under
this Agreement shall be in writing, shall be sent by facsimile, overnight
courier (such as FedEx) or airmail, postage prepaid, in accordance with the
following, and shall be effective upon receipt:

 

If to Christie/AIX:

Christie/AIX, Inc.

c/o Access Integrated Technologies, Inc.

55 Madison Avenue

Suite 300

Morristown, NJ 07960

Attention: Gary Loffredo, Esq.

 

 

If to Christie:

Christie Digital Systems USA, Inc.

Attention: President

10550 Camden Drive

Cypress, CA 90630

 

24.          Waivers. Any waiver by either party of a breach of any provision of
this Agreement will not operate as or be construed to be a waiver of any other
breach of that or any other provision of this Agreement. Any waiver must be in
writing. Failure by either party to insist upon strict adherence to any
provision of this Agreement on one or more occasions will not deprive such party
of the right to insist upon strict adherence to that or any other provision of
this Agreement on any future occasion.

25.          Severability. The determination that any provision of this
Agreement is invalid or unenforceable will not invalidate this Agreement, and
this Agreement will be construed and performed in all respects as if such
invalid or unenforceable provision was omitted insofar as the primary purpose of
this Agreement is not frustrated.

26.          Independent Contractors. The relationship between Christie and
Christie/AIX under this Agreement is that of independent contractors, and
neither party is or shall be construed to be a partner, joint venture partner or
agent of the other. Neither party shall have any right or authority to assume or
create any obligation, express or implied, on behalf of the other in any manner
whatsoever.

27.          Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to conflicts of law principles. The parties expressly disclaim the
application of the United Nations Convention on the International Sale of Goods
to this Agreement.

28.          Entire Agreement. This Agreement and the exhibits referred to
herein and therein, which are incorporated herein by this reference, constitute
the entire contract between the parties with respect to the subject matter
covered hereby and thereby. This Agreement may not be amended, changed or
modified except by a writing duly executed by both of the parties hereto.

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

29.          Publicity. No public announcement, circular, advertisement or other
publicity in connection with this Agreement shall be made or issued by or on
behalf of either party to this Agreement, except as may be required by law,
judicial order or applicable regulation, or except by one party with the prior
written consent of the other party. Both parties shall mutually agree upon the
content of any public statement announcing the existence of this Agreement.

30.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

CHRISTIE DIGITAL SYSTEMS USA, INC.,
a California corporation



 

By: 


/s/ John M. Kline

 

 

Its:

President/COO

 

 

 

 

CHRISTIE/AIX, INC.,
a Delaware corporation



 

By: 


/s/ A.Dale Mayo

 

 

Its:

CEO

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

EXHIBIT A

PRICING

The purchase price for Digital Systems supplied by Christie to Christie/AIX
shall be as follows:

 

1.

Digital Cinema Projection Systems:

 

First *** $  

***  

 

Next *** $  

***  

Pricing for the Additional Systems will be $ ***  for Digital Systems for large
screens and $ ***  for Digital Systems for small screens, as specified at the
time of order

 

2.

Central Servers

The purchase price shall be equal to the sum of:

 

(a)

***

 

(b)

a Theater Command Center software license fee of $*** per screen for each screen
in the cineplex location where such Central Server is installed.

 

3.

Watermarking

The parties acknowledge that license fees for the watermarking technology
required for compliance of the Digital Systems with the DCI Spec have not been
finally determined and are not included in the pricing for Digital Systems, and
that there is a substantial likelihood that Distributors will be willing to bear
all, or at least a substantial portion of, the cost of such licensing fees.
Christie and Christie/AIX will cooperate in making the best arrangements
possible with Distributors to reduce the burden of watermarking related license
fees on Christie and Christie/AIX, and will reach an equitable arrangement as to
the manner in which watermarking related license fees are to be borne between
Christie and Christie/AIX

_________________________

 

*** 

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED BY ACCESS INTEGRATED TECHNOLOGIES, INC. OF
CERTAIN PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER

THE SECURITIES EXCHANGE ACT OF 1934.

 

 

EXHIBIT B

END USER LIMITED WARRANTY

1.            Christie warrants to the first end user of Digital Systems
deployed by Christie/AIX to such end user that such Digital Systems will be free
from defects in materials and workmanship under normal use for twelve (12)
months from the date such Digital Systems are installed and operating, or
thirteen months (13) months from the date of invoice by Christie to
Christie/AIX, whichever period first expires.

2.            In the event of any defect covered by the foregoing warranty,
Christie will make on-site repairs as needed to repair or correct the defect.

 

3.

The foregoing warranty does not cover:

 

(i)

projection lamps (which are separately warranted under Christie’s standard lamp
warranty, a copy of which is

available upon request);

 

(ii)

reflectors;

 

(iii)

damage caused by use of projection lamps beyond the recommended lamp life

 

(iv)

problems caused by combination with non-Christie equipment, such as distribution
systems, cameras, video tape recorders, etc.

 

(v)

damage caused by accident, misuse, abuse, improper power source, fire, flood,
lightening, earthquake or other natural disaster; or

 

(vi)

damage caused by improper installation/alignment if by other than Christie
service personnel or a service organization approved or authorized by Christie.

 

4.

Use of any non-Christie internal interface device will void the foregoing
warranty.

5.            Repair or alteration other than by Christie service personnel, or
a service organization approved or authorized by Christie, will void the
foregoing warranty.

 

 

 